Title: To James Madison from David Ramsay, 4 April 1789
From: Ramsay, David
To: Madison, James


Dear Sir,
Charleston April 4th. 1789.
Presuming on our ancient acquaintance I take the liberty of solliciting your attention to an affair of mine that is now before your Honorable House. One of the elected federal representatives of this State is, in my opinion, ineligible. The case is in short thus: the Gentleman alluded to left Carolina in the year 1770 his parents died about the same time and he was absent from America during the whole of the war and till November 1783. As in the time of his absence the Revolution took place I contend that in order to his becoming a Citizen of the United States something must have been done previously on his part to shew his acquiescence in the new Government established without his consent. The lowest test of acquiescence is in my opinion residence in the Country. Till he resided under the Government of the united States I cannot therefore see how he acquired Citizenship. We were all born subjects but you and I were released from our allegiance by the restraining act of Parliament passed in December 1775. You and I became Citizens by being parties to the Declaration of Independence. By that act a new compact for a new Government was formed between the then residing and consenting inhabitants of these States. But an absent native neither lost his allegiance by the one nor acquired Citizenship by the other. Such continued subjects while in Europe and under British protection and could only become Citizens on their returning and by residence by an oath or by some other mode manifesting their acquiescence in the revolution. It is impossible to do justice to the argument in a l[e]tter nor is it necessary to one of your enlightened un[derst]anding. But as the Subject is new I beg your attention to it and if your opinions co[ncur] with mine I shall thank you for supporting my Petition on the subject when the merits of it are discussed before your Honorable House. I am sir with great respect and esteem, Your most Obedient and Humble Servant
David Ramsay
